Title: James Lovell to Abigail Adams, 23 August 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Aug. 23. 1781
      
     
     I feared moths—have opened your Goods—aired and shook the Wollens—added good Tobacco leaves and again secured them for Transportation. I shall put Clamps to the Chest and send it to the Store of the Deputy Commissary General where Mr. Jno. Checkley will secure the first good public or private Carriage to Mr. Hughes or to Boston.
     I mentioned Gauze for Mr. Tufts. You say he misses some gauze Handkerchiefs. These are Handkerchiefs and not simply Gauze. I discover no other Relief to your Fears than that there are Serge and Buttons and Twist for Mr. Wibert and some Satinett or like it for Small Cloaths. They were within the Cloath which needed not opening at first. I am recovered from a slight Fever; have been abroad; and am again going to deliver this mark of my Devo—no, no! Lov—worse and worse! my humble Desires to serve you,—flat as Dishwater! my Respect, Madam, my affectionate Esteem Ma’am—
     
      JL
     
    